DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 13 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has canceled Claim 13, thereby obviating the previous 112(b) rejection.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 & 14-20 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 14-17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,174,056 to Loeffler.

    PNG
    media_image1.png
    652
    687
    media_image1.png
    Greyscale

In regards to independent Claims 1, 19, & 20, and with particular reference to Figure 4 shown immediately above, Loeffler discloses:

(1)	A pump (Fig. 4; “pump type dispenser”) comprising: an inlet one-way valve (115); a pump chamber (112) downstream of and in fluid communication with said inlet one-way valve (i.e. at the region inside piston 117; seen in Fig. 4); a piston (117) slideably engaged with said pump chamber (Fig. 4); a piston cavity (121) within said piston and in fluid communication with said pump chamber (via outlet check valve 126; Fig. 4); a liquid accumulator (124, 125) operable 

(19)	A pump (Fig. 4; “pump type dispenser”) comprising: an inlet one-way valve (115); a pump chamber (112) downstream of and in fluid communication with said inlet one-way valve (i.e. at the region inside piston 117; seen in Fig. 4); a piston (117) slideably engaged with said pump chamber (Fig. 4); a piston cavity (121) within said piston and in fluid communication with said pump chamber (via outlet check valve 126); a liquid accumulator (124, 125) operable within said piston cavity (Fig. 4), wherein said liquid accumulator is selected from the group consisting of a bladder accumulator, diaphragm accumulator, gas filled piston accumulator, spring type accumulator, and compressible medium accumulator (a spring accumulator is disclosed), wherein said liquid accumulator is in fluid communication with said pump chamber during a downstroke of said piston (via outlet check valve 126; see also col. 4, line 53 – col. 5, line 25); an actuator (127) engaged with said piston (via link 128); and an outlet one-way valve (126) downstream of and in fluid communication with said pump chamber (Fig. 4).

(20)	A pump (Fig. 4; “pump type dispenser”) comprising: an inlet one-way valve (115); a pump chamber (112) downstream of and in fluid communication with said inlet one-way valve (i.e. at the region inside piston 117; seen in Fig. 4); a piston (117) slideably engaged with said pump chamber (Fig. 4); a piston cavity (121) within said piston and in fluid communication with said pump chamber (via outlet check valve 126); a liquid accumulator (124, 125) operable within said piston cavity (Fig. 4) and accumulating liquid with increasing pressure and discharging liquid 

In regards to Claim 2, the pump chamber further comprises a piston bore (the sidewall of chamber 112; seen in Fig. 4) and said piston is slideably engaged with said piston bore (Fig. 4).
In regards to Claim 3, the piston cavity is defined by a piston cavity opening oriented towards said pump chamber (i.e. the opening at the right end of the cavity 121) and a piston cavity closed end oriented towards said actuator (i.e. the closed left end of the cavity 121) and a piston cavity peripheral wall (the wall extending around chamber 121) extending from said piston cavity closed end to said piston cavity opening (Fig. 4).
In regards to Claim 4, the piston cavity peripheral wall is slideably engaged with said pump chamber (this is apparent in Fig. 4).
In regards to Claim 5, the pump further comprises a resilient member (120) engaged with said actuator (indirectly, via intermediate piston 117); wherein said pump chamber has a pump chamber volume (i.e. the volume within piston 117) that is a function of position of said piston (apparent in Fig. 4); and wherein said resilient member is biased to expand said pump chamber volume (Fig. 4).
In regards to Claims 6 & 15, said actuator is a trigger (Fig. 4).
In regards to Claim 7, the piston cavity peripheral wall is slideably engaged with said pump chamber (apparent in Fig. 4).
In regards to Claims 14 & 17, the liquid accumulator is selected from the group consisting of a bladder accumulator, diaphragm accumulator, gas filled piston accumulator, spring type accumulator, and compressible medium accumulator (a spring accumulator is disclosed; Fig. 4).
Claim 16, the pump further comprises a dip tube (116) upstream of said inlet one-way valve (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (applied above) in view of US 4,624,413 to Corsette.
In regards to Claim 8, Loeffler discloses the pump according to Claim 7, but does not disclose that the resilient member is outside of said pump chamber (Loeffler’s resilient spring member 120 is disposed inside the outer region of pump chamber 112).
However, Corsette provides another trigger type sprayer very similar in construction to that of Loeffler, and discloses the use of an external resilient spring member 34 for biasing the piston 25 to its outermost position (Fig. 1; col. 3, lines 19-23).  Corsette discloses that the location of the resilient member (i.e. outside or inside the pump chamber) is an interchangeable design feature that may be chosen based on a user’s design requirements (col. 3, lines 23-26).  In other words, placing the resilient spring member outside the pump chamber amounts to a mere design choice.  Therefore, to one of ordinary skill desiring a pump having a more easily accessible return spring, it would have been obvious to utilize the techniques disclosed in Corsette in combination with those seen in Loeffler in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Loeffler’s pump to instead utilize the external resilient spring member 34 (as taught in Corsette) in order to obtain predictable results; those results being a spring-loaded piston pump having its return spring 34 easily accessible to the user in the case of required maintenance.
In regards to Claim 9, Loeffler’s outlet check valve (126) is a precompression valve (this is implicit to any biased ball check valve like Loeffler’s outlet check valve 126).
Claim 10, Loeffler’s liquid accumulator (124, 125) is selected from the group consisting of a bladder accumulator, diaphragm accumulator, gas filled piston accumulator, spring type accumulator, and compressible medium accumulator (a spring accumulator is disclosed; Fig. 4).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler-Corsette (applied above) in view of US 4,241,853 to Pauls et al.
	In regards to Claim 11, Loeffler-Corsette discloses the pump according to Claim 9, but Loeffler does not further disclose that his liquid accumulator (124, 125) is a bladder accumulator (Loeffler instead discloses a spring-type accumulator).
	However, use of a bladder accumulator is well known in the art of piston pumps, as shown by Pauls et al. (Pauls).  Pauls discloses another trigger-actuator piston pump assembly (Fig. 4) for spraying fluids, and includes an inlet one-way valve 38, a pump chamber 51, a piston 54, and a bladder type liquid accumulator 35 operable to accumulate liquid with increasing pressure and discharge liquid with decreasing pressure (via membrane elasticity; Fig. 4; col 6, lines 35-48; col. 7, lines 18-31; col. 9, lines 22-59).  As is apparent in Figure 4, Pauls’ bladder accumulator 35 is formed as a single-piece component, and thus, provides a simplified liquid accumulator structure consisting of fewer parts when compared to Loeffler’s spring accumulator (124, 125).  This one-piece arrangement enhances ease of manufacture and assembly.  Therefore, to one of ordinary skill desiring a piston pump with a simpler liquid accumulator arrangement that is easier to assemble, it would have been obvious to utilize the techniques disclosed in Pauls in combination with those seen in Loeffler-Corsette in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Loeffler’s spring-type liquid accumulator (124, 125) with the elastic bladder accumulator (35) of Pauls in order to obtain predictable results; those results being an improved, one-piece liquid accumulator that is simpler in arrangement, and therefore, easier to assemble and manufacture.
Claim 12, Loeffler’s pump chamber has an upstroke pump chamber volume (i.e. the volume within piston 117; seen in Fig. 4) and said piston cavity (121) has a piston cavity volume (implicit; seen in Fig. 4).  However, although Loeffler appears to show Applicant’ claimed relationship, he does not positively disclose that the piston cavity volume is from about 0.2 to about 0.8 of said pump chamber volume.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Applicant’s recited 0.2-0.8 volume ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler (applied above).
In regards to Claim 18, Loeffler’s pump chamber has an upstroke pump chamber volume (i.e. the volume within piston 117; seen in Fig. 4) and said piston cavity (121) has a piston cavity volume (implicit; seen in Fig. 4).  However, although Loeffler appears to show Applicant’ claimed relationship, he does not positively disclose that the piston cavity volume is from about 0.2 to about 0.8 of said pump chamber volume.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Applicant’s recited 0.2-0.8 volume ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendments filed on May 28th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC